      Case 2:18-mj-00152-EFB Document 65-1 Filed 02/21/19 Page 1 of 2


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
3    RACHELLE BARBOUR, #185395
     Assistant Federal Defender
4    801 I Street, 3rd Floor
     Sacramento, CA 95814
5    Tel: 916-498-5700/Fax: 916-498-5710
6    Attorneys for
     OMAR AMEEN
7
8                               IN THE UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     IN THE MATTER OF THE                         )   Case No. 2:18-mj-152 EFB
11   EXTRADITION OF OMAR                          )
     ABDULSATTAR AMEEN TO THE                     )   AFFIDAVIT IN SUPPORT OF REQUEST FOR
12   REPUBLIC OF IRAQ,                            )   TWITTER SUBPOENA UNDER 18 U.S.C.
                                                  )   § 3191 AND 18 U.S.C. § 2703
13                                                )
                                                      Judge: Hon. Edmund F. Brennan
14
15
             I, Rachelle Barbour, do declare the following:
16
         1. I am an Assistant Federal Defender appointed to represent Mr. Ameen in this case since
17
            August 16, 2018.
18
         2. Mr. Ameen is charged in the Republic of Iraq with capital murder on behalf of a terrorist
19
            organization. That crime allegedly occurred on June 22, 2014. The post discussed in the
20          accompanying Request is in the extradition packet, with the original post in the Arabic
            version of the packet.
21
22       3. The Iraqi court relied on the social media post in issuing an arrest warrant and requesting
            Mr. Ameen’s extradition. That post perhaps was provided by a witness to the Iraqi court.
23
            That post purports to announce the killing of the victim. Defense investigation has
24          revealed that the post was on Twitter. The defense seeks to subpoena the subscriber
            information for that Twitter account.
25
26       4. The defense is zealously investigating this case, including information that Mr. Ameen
            was in Mersin, Turkey on the date of the offense. The defense is requesting that the
27
            Court approve this subpoena to further its criminal investigation into the Iraqi offense, so
28          as to “obliterate” probable cause. Information about the post would help the criminal
            investigation into the true perpetrators of the offense in Rawah, Iraq. There are specific

                                                       1
     Affidavit of Defense Counsel – US v. Ameen
      Case 2:18-mj-00152-EFB Document 65-1 Filed 02/21/19 Page 2 of 2


1            and articulable facts showing that the non-content social media information sought by
             subpoena and Court order is relevant and material to the investigation into the homicide
2
             in Rawah.
3
         5. To the extent that the Court requires additional support for the requested subpoena, I ask
4
            to be allowed to supplement this affidavit.
5
         I affirm that the above is true and correct to the best of my personal knowledge.
6
7    DATED: February 21, 2019, in Sacramento, California.

8
                                                  /s/ Rachelle Barbour
9                                                 RACHELLE BARBOUR
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      2
     Affidavit of Defense Counsel – US v. Ameen
